DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract is objected to for the use of implied phrases in lines 1 and 2. See “The disclosure generally relates to…” in line 1 and “More specifically, the disclosure relates to…” in lines 1 and 2. The abstract is further objected to for referring to purported merits of the invention in lines 5-8. Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
	Claims 1, 13, and 16 are objected to for failing to separate claim elements by line indentation. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,488,225 (Lin).
Regarding claim 1, Lin discloses an apparatus (10) to transfer torque (see Figures 1-5 and annotated Figure 1 below), comprising:
a replaceable polygonal shaped insert (34) having a plurality of curved inner faces about an inner circumference configured to mate with a drivable first component (32), and having a plurality of faces about an outer circumference of the polygonal shaped insert configured to engage a rotatable second component (22) that imparts torque to the polygonal shaped insert that transfers torque to the drivable first component (see column 2, lines 40-53).
Regarding claim 2, Lin discloses the replaceable polygonal shaped insert (34) is tapered from a first end to a second end (see Figure 3 and annotated Figure 2 below).
Regarding claim 3, Lin discloses an outer circumference about the first end is greater than an outer circumference about the second end (see Figure 3 and annotated Figure 2 below, where the radius of the first end, R1, is greater than the radius of the second end, R2, and therefore the outer circumference is also greater).

    PNG
    media_image1.png
    488
    657
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5 of Lin

    PNG
    media_image2.png
    353
    796
    media_image2.png
    Greyscale

Figure 2. Annotated Partial Figure 3 of Lin
Regarding claim 4, Lin discloses the rotatable second component (22) comprises a rotatable housing (see Figures 2 and 3).
Regarding claim 5, Lin discloses the drivable first component (32), the replaceable polygonal shaped insert (34) and the rotatable second component (22) comprise rotatable down hole devices (see column 2, lines 40-53 and NOTE below).
NOTE: The limitation “down hole devices” adds no additional structure to the claim, as the limitation simply names the intended use of the components. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As such, the components need only be rotatable as set forth in line 3.
Regarding claim 6, Lin discloses the plurality of curved inner faces includes a radius that extends across an entire extent of each inner face (see annotated Figure 1 above).
Regarding claim 7, Lin discloses each of the plurality of curved inner faces comprise a convex radius (see annotated Figure 1 above).
Regarding claim 8, Lin discloses the drivable first component (32) comprises a plurality of surfaces about an outer circumference, each of the plurality of surfaces configured to engage and mate with a respective one of the plurality of curved inner faces of the replaceable polygonal shaped insert (34; see annotated Figure 1 above).
Regarding claim 9, Lin discloses each of the plurality of surfaces comprises a radius (see annotated Figure 1 above).
Regarding claim 10, Lin discloses each of the plurality of surfaces comprises a concave radius (see annotated Figure 1 above).
Regarding claim 11, Lin discloses the plurality of faces about an outer circumference of the polygonal shaped insert (34) comprise flat faces (see annotated Figure 1 above).
Regarding claim 12, Lin discloses the replaceable polygonal shaped insert (34), the drivable first component (32) and the rotatable second component (22) comprise a part of a bottom hole assembly (see column 2, lines 40-53 and NOTE above).
Regarding claim 13, Lin discloses an apparatus (10) to transfer torque (see Figures 1-5 and annotated Figure 1 above), comprising:
a replaceable polygonal shaped insert (34) having a plurality of curved inner faces about an inner circumference and configured to engage and mate with a driveshaft (32), the polygonal shaped insert having a plurality of flat faces about an outer circumference configured to engage a rotatable housing (22) that imparts torque to the polygonal shaped insert that transfers torque to the driveshaft (see column 2, lines 40-53).
Regarding claim 14, Lin discloses the replaceable polygonal shaped insert (34) is tapered from a first end to a second end (see Figure 3 and annotated Figure 2 below).
Regarding claim 15, Lin discloses the replaceable polygonal shaped insert (34), driveshaft (32) and housing (22) comprise part of a bottom hole assembly (see column 2, lines 40-53 and NOTE above).
Regarding claim 16, Lin discloses a method to transfer torque (see Figures 1-5 and annotated Figure 1 above), comprising:
providing a replaceable polygonal shaped insert (34) having a plurality of curved inner faces about an inner circumference configured to mate with respective faces of a drivable first component (32);
inserting the drivable first component into the replaceable polygonal shaped insert (see Figures 2-5); and 
inserting the replaceable polygonal shaped insert into a rotatable second component (22), the rotatable second component configured to be rotated imparting torque to the replaceable polygonal shaped insert that transfers the torques to the drivable first component (see column 2, lines 40-53).
Regarding claim 17, Lin discloses the replaceable polygonal shaped insert (34) is tapered from a first end to a second end about an outer circumference (see Figure 3 and annotated Figure 2 below).
Regarding claim 18, Lin discloses the rotatable second component (22) comprises a rotatable housing and the drivable first component (32) comprises a driveshaft (see Figure 2).
Regarding claim 19, Lin discloses each of the curved inner faces in the plurality of curved inner faces includes a radius that extends across an entire extent of each inner face (see Figures 2-5).
Regarding claim 20, Lin discloses producing a bottom hole assembly (see NOTE 2 below).
NOTE 2: The limitation of “producing a bottom hole assembly” adds no additional patentable weight to the claim as the production of the various parts of the apparatus of Lin can be said to be producing an assembly.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
July 28, 2022